IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

JOSE WILFRED TELLERIA ARRAIAGA,

                     Petitioner,

 v.                                                             Case No. 5D14-1148

STATE OF FLORIDA,

                     Respondent.

________________________________/

Opinion filed July 18, 2014.

 Petition for Belated Appeal
 A Case of Original Jurisdiction.

 Jose Wilfred Telleria Arraiaga, Bristol, pro
 se.

 Pamela Jo Bondi, Attorney General
 Tallahassee, and Wesley Heidt, Assistant
 Attorney General, Daytona Beach, for
 Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the judgment and sentence

imposed in case no. 2012-CF-001468-A-0, in the Circuit Court in and for Orange County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

EVANDER, COHEN, and WALLIS, JJ., concur.